        Case 2:21-mj-00571-DUTY Document 3 Filed  02/02/21 Page 1 of 5 Page ID #:23
                                            CLERK,U.S. DISTRICT COURT
 u                                                                     1


                                                 02/02/2021

                                             CENTRAL DISTRICT OF CALIFORNIA

 1     TRACY L. WILKISON                 BY: DM                   nEroTY
       Acting United States Attorney
 2     BRANDON D. FOX
       Assistant United States Attorney
 3     Chief, Criminal Division
       ANDREW M. ROACH (Cal. Bar No. 293375)
 4     Assistant United States Attorney
       General Crimes Section
 5          1200 United States Courthouse
            312 North Spring Street
 6          Los Angeles, California 90012
            Telephone: (213) 894-0306
 7          Facsimile: (213) 894-0141
            E-mail:    Andrew.Roach@usdoj.gov
 8
       Attorneys for Plaintiff
 9     UNITED STATES OF AMERICA

I~1~                           UNITED STATES DISTRICT COURT

11                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

12     UNITED STATES OF AMERICA,                  CR     2:21-mj-00571

13               Plaintiff,                       GOVERNMENT'S NOTICE OF REQUEST FOR

14                     v.

15     KIS00 YOM,
         aka ~~Ki Yom,"
16
                 Defendant.
17

18
            Plaintiff, United States of America, by and through its counsel
19
       of record, hereby requests detention of defendant and gives notice of
20
       the following material factors:
21
           1.    Temporary 10-day Detention Requested (~ 3142(d)) on the
22
                 following grounds:
23
                a.    present offense committed while defendant was on release
24
                      pending (felony trial),
25
                b.    defendant is an alien not lawfully admitted for
26
                      permanent residence; and
27

28
     Case 2:21-mj-00571-DUTY Document 3 Filed 02/02/21 Page 2 of 5 Page ID #:24




 1       ~    c.    defendant may flee; or

 2       ~    d.    pose a danger to another or the community.

 3   ~   2.    Pretrial Detention Requested (~ 3142(e)) because no

 4             condition or combination of conditions will reasonably

 5             assure:

 6       ~     a.    the appearance of the defendant as required;

 7       ~     b.    safety of any other person and the community.

 8   ~   3.    Detention Requested Pending Supervised Release/Probation

 9             Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10             ~ 3143(a)):

11       ~     a.    defendant cannot establish by clear and convincing

12                   evidence that he/she will not pose a danger to any

13                   other person or to the community;

14       ~     b.    defendant cannot establish by clear and convincing

15                   evidence that he/she will not flee.

16   ~   4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17             ~ 3142(e)):

18       ~     a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                   (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                   greater maximum penalty (presumption of danger to

21                   community and flight risk);

22       ~     b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

23                   2332b(g)(5)(B) with 10-year or greater maximum penalty

24                   (presumption of danger to community and flight risk);

25       ❑     c.    offense involving a minor victim under 18 U.S.C.

26                   ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                   2251A, 2252(a) (1)-(a) (3), 2252A(a)(1)-2252A(a) (4),

28

                                         2
     Case 2:21-mj-00571-DUTY Document 3 Filed 02/02/21 Page 3 of 5 Page ID #:25




 1                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                  to community and flight risk);

 3            d.    defendant currently charged with an offense described

 4                  in paragraph 5a - 5e below, AND defendant was

 5                  previously convicted of an offense described in

 6                  paragraph 5a - 5e below (whether Federal or

 7                  State/local), AND that previous offense was committed

 8                  while defendant was on release pending trial, AND the

 9                  current offense was committed within five years of

10                  conviction or release from prison on the above-

11                  described previous conviction (presumption of danger to

12                  community).

13      5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14            If the Case Involves:

15            a.    a crime of violence (as defined in 18 U.S.C.

16                  ~ 3156(a)(4)), a violation of 18 U.S.C. ~ 1591, or

17                  Federal crime of terrorism (as defined in 18 U.S.C.

18                  ~ 2332b(g)(5)(B)) for which maximum sentence is 10

19                  years' imprisonment or more;

20            b.    an offense for which maximum sentence is life

21                  imprisonment or death;

22            c.    Title 21 or MDLEA offense for which maximum sentence is

23                  10 years' imprisonment or more;

24            d.    any felony if defendant has two or more convictions fort

25                  a crime set forth in a-c above or for an offense under

26                  state or local law that would qualify under a, b, or c

27

28

                                         3
      Case 2:21-mj-00571-DUTY Document 3 Filed 02/02/21 Page 4 of 5 Page ID #:26




 1                   if federal jurisdiction were present, or a combination

 2                   or such offenses;

 3        ~    e.    any felony not otherwise a crime of violence that

 4                   involves a minor victim or the possession or use of a

 5                   firearm or destructive device (as defined in 18 U.S.C.

 6                   ~ 921), or any other dangerous weapon, or involves a

 7                   failure to register under 18 U.S.C. § 2250;

 8        ~    f.    serious risk defendant will flee;

 9        ~    g.    serious risk defendant will (obstruct or attempt to

10                   obstruct justice) or (threaten, injure, or intimidate

11                   prospective witness or juror, or attempt to do so).

12   ❑    6.   Government requests continuance of              days for detention

13             hearing under ~ 3142(f) and based upon the following

14             reason(s):

15

16

17

18

19   //

20   ~~

21   ~~

22   //

23   ~~

24   ~/

25   //

26   //

27   //

28   /~

                                          4
     Case 2:21-mj-00571-DUTY Document 3 Filed 02/02/21 Page 5 of 5 Page ID #:27




 1       7.   Good cause for continuance in excess of three days exists in

 2            that:

 3

 4

 5

 6

 7

 8   Dated: February 2, 2021             Respectfully submitted,

 9                                       TRACY L. WILKISON
                                         Acting United States Attorney
10
                                         BRANDON D. FOX
11                                       Ass'stant United States Attorney
                                         Ch' f, Criminal Divis'on
12

13
                                          N DREW M. ROACH
14                                       Assistant United States Attorney

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
